                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

BUDDY STRUCKMAN,                              :      Case No. 1:20-cv-737
                                              :
       Petitioner,                            :      Judge Timothy S. Black
                                              :
vs.                                           :      Magistrate Judge Karen L. Litkovitz
                                              :
WARDEN, PICKAWAY                              :
CORRECTIONAL INSTITUTION,                     :
                                              :
       Respondent.                            :

                         DECISION AND ENTRY
            ADOPTING THE REPORTS AND RECOMMENDATIONS
          OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 11, 17)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on December 15, 2020, submitted

a Report and Recommendations. (Doc. 11). No objections were filed.

       In that Report and Recommendation, the Magistrate Judge recommended that the

Court grant Petitioner’s motion to stay to afford Petitioner the opportunity to fully

exhaust his administrative remedies. (Id.) That motion to stay was unopposed. The

Magistrate Judge also recommended that the stay be conditioned upon Petitioner filing a

motion to reinstate his case after fully exhausting his remedies, and terminating the case

on the active docket of this Court. (Id.)

       Before the undersigned reviewed the Report and Recommendation, Petitioner filed

another motion to stay (Doc. 13), a motion to reopen his case (Doc. 14), and a motion to
amend his petition for writ of habeas corpus (Doc. 15). 1 No oppositions were filed to

these motions. Given the new filings, the undersigned issued a Recommittal Order to the

Magistrate Judge. (Doc. 16).

        The Magistrate Judge submitted a Supplemental Report and Recommendations on

June 22, 2021. (Doc. 17). The Magistrate Judge considered Petitioner’s motion to

reopen (Doc. 14) as a status update, recognizing that although Petitioner requested his

case be reinstated, Petitioner also mentioned continuing the stay. (Id. at 1, n.1).

Moreover, the Magistrate Judge noted that Petitioner has two open matters pending

before the Ohio Supreme Court. (Id. at 2, n.2). Thus, to the extent Petitioner was

requesting that his case be reinstated, that request was premature. Based on the

foregoing, the Magistrate Judge again recommended the action be conditionally stayed.

(Id. at 4).

        No objections were filed to this Supplemental Report and Recommendation.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge in both Reports and

Recommendations. Upon consideration of the foregoing, and given that there were no

timely objections filed in response to either Report and Recommendations, the Court

finds that the Report and Recommendations (Doc. 11) and Supplemental Report and

Recommendations (Doc. 17) should be and are hereby adopted in their entirety.




1
 The Magistrate Judge granted Petitioner’s motion to amend his petition (Doc. 17), and the
amended petition was subsequently filed. (Doc. 18).

                                               2
        Accordingly, for the reasons stated above:

        1.       The Report and Recommendations (Doc. 11), as supplemented, and the
                 Supplemental Report and Recommendations (Doc. 17) are hereby
                 ADOPTED;

        2.       Petitioner’s motion to stay this action (Doc. 7) and supplemental motion to
                 stay (Doc. 13) are GRANTED to afford Petitioner the opportunity to fully
                 exhaust his state court remedies;

        3.       The stay is CONDITIONED on Petitioner filing a motion to reinstate the
                 case within thirty (30) days after fully exhausting his state court remedies
                 through the requisite levels of state appellate review;

        4.       Respondent SHALL file an answer to the amended petition conforming to
                 the requirements of Rule 5 of the Rules Governing § 2254 Cases within 60
                 days of an Order reinstating this case to the Court’s active docket;

        5.       Petitioner’s request to reinstate the case (Doc. 14) is DENIED as
                 premature; and

        6.       After the stay is entered, the Clerk shall TERMINATE this matter on the
                 Court’s active docket.

        IT IS SO ORDERED.

Date:        7/8/2021                                           s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                               3
